Filed 10/7/20 In re C.L. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 In re C.L., A Person Coming Under                                   B305491
 the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. 17CCJP02372)

 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 CHRIS L.,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Rudolph Diaz, Judge. Affirmed.
     Joseph T. Tavano, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Peter A. Ferrera, Principal Deputy County
Counsel, for Plaintiff and Respondent.
              ____________________________________

                       INTRODUCTION

       Chris L., father of nine-year-old C.L., appeals from the
juvenile court’s order terminating his parental rights. Chris
contends the Los Angeles County Department of Children and
Family Services did not comply with California law implementing
the Indian Child Welfare Act (ICWA) (25 U.S.C. § 1901 et seq.)
because the Department did not further inquire whether C.L.
may be an Indian child through his deceased mother after her
sister reported C.L.’s mother had Creole heritage. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

      In August 2017 the Department filed a petition under
Welfare and Institutions Code section 300,1 alleging C.L., whose
mother had recently died, came within the jurisdiction of the
juvenile court as a result of, among other things, Chris’s use of
excessive corporal punishment. The court sustained the petition
in October 2017 and subsequently removed C.L. from Chris. At a
hearing under section 366.26 in March 2020, the court, having
found that C.L. was not an Indian child and that ICWA did not
apply, terminated Chris’s parental rights. Chris timely appealed.



1     Undesignated statutory references are to the Welfare and
Institutions Code.




                                2
                          DISCUSSION

       A.     Applicable Law and Standard of Review
       Under California law implementing ICWA, “the court and
county child welfare department ‘have an affirmative and
continuing duty to inquire whether a child,’ who is the subject of
a juvenile dependency petition, ‘is or may be an Indian child.’”
(In re Austin J. (2020) 47 Cal.App.5th 870, 883 (Austin J.); see
§ 224.2, subd. (a); Cal. Rules of Court, rule 5.481(a).) This duty
includes making “‘further inquiry regarding the possible Indian
status of the child’ when ‘the court, social worker, or probation
officer has reason to believe that an Indian child is involved [or,
under Cal. Rules of Court, rule 5.481(a)(4), “may be involved”] in
a proceeding.’” (Austin J., at p. 883; see § 224.2, subd. (e).) “[T]he
requisite ‘further inquiry’ ‘includes: (1) interviewing the parents
and extended family members; (2) contacting the Bureau of
Indian Affairs and State Department of Social Services; and (3)
contacting tribes the child may be affiliated with, and anyone
else, that might have information regarding the child’s
membership or eligibility in a tribe.’” (Austin J., at p. 883.)
       Where, as here, the juvenile court finds ICWA does not
apply to a child, that finding implies, among other things, “that
social workers had fulfilled their duty of inquiry.” (Austin J.,
supra, 47 Cal.App.5th at p. 885.) “We review a court’s ICWA
findings for substantial evidence. [Citations.] ‘We must uphold
the court’s orders and findings if any substantial evidence,
contradicted or uncontradicted, supports them, and we resolve all
conflicts in favor of affirmance.’” (Ibid.) The appellant “‘has the
burden to show that the evidence was not sufficient to support
the findings and orders.’” (Ibid.)




                                  3
       B.    Chris Has Not Demonstrated Any ICWA Violation
       Chris contends the juvenile court erred in finding the
Department complied with its duty of inquiry because the
Department did not further inquire of maternal relatives after,
early in the case, C.L.’s maternal aunt reported that C.L.’s
mother “has Creole” and that there was “Creo Heritage” on
“father’s side of the family.”2 ICWA, however, “applies only to
federally recognized tribes” (In re K.P. (2009) 175 Cal.App.4th 1,
5; see 25 U.S.C. § 1903(8)), and “Creole” is not a federally
recognized Indian tribe (In re John V. (1992) 5 Cal.App.4th 1201,
1217; see Indian Entities Recognized by and Eligible To Receive
Services From the United States Bureau of Indian Affairs,
84 Fed.Reg. 1200 (Feb. 1, 2019)). The maternal aunt’s
statements therefore did not give the Department or the juvenile
court reason to believe C.L. is or may be an Indian child under
ICWA, even if, as Chris suggests, “while ‘Creole’ may not be a
federally recognized tribe, Creole culture in southern Louisiana
includes influences from the Chitimacha, Houma and other
native tribes” that may be federally recognized. (See In re
John V., at p. 1217 [where mother reported “Creole Indian ethnic
heritage,” a “brief perusal of the applicable law would have led
any investigator . . . to conclude, as we do, that on this basis
[ICWA] does not apply to her children”].) Therefore, Chris has
not shown that the Department violated its duty of inquiry or
that the juvenile court erred.



2     It is unclear from the record whose father the maternal
aunt was referring to—C.L.’s mother’s or C.L.’s (i.e., Chris). The
context strongly suggests the former. But the analysis is the
same in either case.




                                 4
                         DISPOSITION

      The juvenile court’s order terminating Chris’s parental
rights to C.L. is affirmed.




             SEGAL, J.



We concur:




             PERLUSS, P. J.




             RICHARDSON, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 5